Citation Nr: 1009073	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for a left 
knee injury.  

The issue has been recharacterized to comport to the evidence 
of record.  


FINDINGS OF FACT

1.  The competent evidence does not clearly and unmistakably 
show that the Veteran's left knee disability pre-existed 
service.   

2.  A preponderance of the competent evidence is against a 
finding that the current left knee disability is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 1153, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pellegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

Additionally, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed left knee disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a left knee 
disability.  He contends that although he had surgery on his 
right knee prior to service, his left knee was never a 
problem until he injured it during drill training.  Following 
service his left knee would have occasional flare ups.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows that the Veteran currently has a left knee 
disability and a long history of medical treatment for his 
left knee.  

July 16, 1986, private treatment records note that the 
Veteran reported that he had pain and instability in his left 
knee, and that he initially injured his left knee while 
negotiating an obstacle course in the armed forces.  He 
subsequently had difficulty intermittently with pain and 
swelling in that region of the knee.  Approximately seven to 
ten days ago the Veteran sustained injury to his left knee 
when he stepped into a hole while fishing.  He believes he 
sustained a rotatory injury of the knee and experienced pain 
and swelling.  On July 11 or 12, 1986, he sustained injury 
while working when he was picking up debris at a construction 
site when a board upon which he was standing collapsed.  
Following x-rays and an examination, the Veteran was given an 
impression of episodes of pain and swelling and sensation of 
instability at knee, left, thought secondary to medial 
meniscus injury.  

August 1986 private hospital records note that the Veteran 
was given a pre-operative diagnosis of medial and lateral 
meniscus tears, left knee, and a post operative diagnosis of 
grade III chondral injury, lateral femoral condyle, with 
medial synovial, left knee.  It was noted that the operation 
performed was a diagnostic arthroscopy, excision of medial 
synovial shelf, minor chondroplasty, lateral femoral condyle, 
left knee.  

October 1986 private treatment records note that the Veteran 
was present for a follow up of his left knee arthroscopy.  He 
will continue with his rehabilitation program and is to 
continue to bicycle primarily and not run.  

May 2000 private treatment records note that the Veteran 
sustained a left knee injury while at work in his position as 
a teacher in November 1998.  He reported that he slipped on a 
wet metal ramp while at work and felt a pop and immediate 
pain in his left knee.  In September 1999 he underwent left 
knee arthroscopy.  Postoperatively he did well initially with 
improvement in his pain and consistent improvement in motion 
and strength until one month after surgery when he had to 
break up a fight on two occasions while at school.  A 
diagnostic impression of left knee medial meniscal tear and 
mild to moderate osteoarthritis was given.  It was noted that 
causation can be stated to relate directly to the industrial 
injury with a reasonable degree of medical probability.  
While it is noted that the Veteran had undergone surgery on 
the left knee previously, according to the Veteran he 
reported that that he had no knee symptomatology prior to the 
industrial accident and had achieved a complete recovery.  

A May 2009 VA examination report notes that following a 
physical examination and x-ray imaging, a diagnosis of medial 
meniscus tear with degenerative joint disease (DJD), left 
knee, was given.  

The Veteran's July 1968 pre-enlistment examination notes that 
clinical evaluation revealed that his lower extremities were 
normal, and that the Veteran reported that at the age of 19 
he had cartilage removed from his right knee and was advised 
that his left knee may worsen.  STRs dated in January 1969 
note that the Veteran has been on active duty for 5 days, and 
had intermittent pain in his left knee for 6 years upon 
exertion or prolonged use.  He had no effusion, full range of 
motion, no ligament tears or laxity, and minimal tenderness.  
An impression of traumatic synovitis was given, and a January 
1969 x-ray examination revealed no radiological evidence of 
bone disease or pathology of the left knee.  In the August 
2008 statement of the case (SOC), the RO noted that the 
Veteran's STRs indicate that at the age of 16 he was advised 
that he may need left knee surgery, and that service 
connection for a left knee condition was denied because, in 
pertinent part, the evidence did not show that a left knee 
disability was aggravated by or worsened by service.   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003). See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows: When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F. 3d at 1096.  

There was no left knee disability noted upon pre-enlistment 
examination in July 1968.  Thus, the Veteran is presumed 
sound and the burden is on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  Wagner, 370 F.3d at 1089.  However, despite the 
RO's conclusions in the August 2008 SOC, given that the 
Veteran underwent a physical examination of his lower 
extremities in July 1968, which were found to be normal, the 
January 1969 STR alone noting that the Veteran had 
intermittent pain in his left knee for 6 years upon exertion 
or prolonged use does not clearly and unmistakably indicate 
that the Veteran's current left knee disability pre-existed 
service.  Furthermore, the Veteran contends that his left 
knee was never a problem until he injured it during service.  
Thus, the Veteran's claim is one for service connection.  See 
Wagner, supra.  

Therefore, the determinative issue is whether the Veteran's 
current left knee disability is related to service. 

STRs dated in January 1969 note that the Veteran had 
intermittent pain in his left knee for 6 years upon exertion 
or prolonged use.  He had no effusion, full range of motion, 
and no ligament tears, laxity, and minimal tenderness.  An 
impression of traumatic synovitis was given.  January 1969 x-
ray examination revealed no radiological evidence of bone 
disease or pathology of the left knee.  The Veteran's April 
1970 separation examination notes that clinical evaluation 
revealed that the Veteran had normal lower extremities.  

A January 2006 private medical opinion notes that the Veteran 
initially injured his left knee in 1986 and underwent 
arthoscopy for a torn meniscus.  He had a good result from 
the surgery and reported that his symptoms resolved post 
operatively.  He injured his left knee at work in November 
1998, and in September 1999 had arthroscopic partial medial 
meniscectomy and debridement of the left knee.  In October 
2000 he jumped between fighting students while at work and 
had increased pain in his left knee.  The physician noted 
that when he initially saw the Veteran in May 2001, it was 
felt that the Veteran was permanent and stationary with a 
work disability precluding prolonged weight bearing.  The 
Veteran noted that his case settled in February 2002 and that 
he moved to Texas in 2003.  He considers himself to be 
retired.  Impressions of status post arthroscopic partial 
medial meniscectomy and debridement, left knee, September 23, 
1999, status post arthroscopic partial meniscectomy, left 
knee, 1986, by patient history, and DJD, left knee, were 
given.  The physician opined that the Veteran's need for 
treatment, periods of temporary disability, current symptoms, 
and level of permanent disability are related to the work 
injury in November 1998.  

A VA examination was conducted in May 2009.  The examiner 
noted a review of the Veteran's claim file and discussed his 
STRs and lengthy post-service treatment records.  The Veteran 
reported that he injured his left knee during miliary service 
in 1969 when he was repelling down a rope.  He was treated 
conservatively and returned to basic training.  He reported 
intermittent pain in his left knee since the 1970s and 
eventually had surgery in 1986.  Following a physical 
examination, the examiner opined that it is less likely than 
not that the Veteran's current left knee impairment is 
related to the January 1969 in-service injury.  The Veteran 
has a well-documented injury that occurred during service, 
however it is also well documented that when he left service 
he was not found to have any left knee abnormalities, nor did 
he complain of any left knee pain at that time.  The Veteran 
did not have any medical records indicating that he was seen 
on a chronological basis for left knee pain following 
military service until 1986, at which time he underwent 
surgery after an on-the-job injury.  Therefore, his current 
left knee problem is related to his on-the-job injury he 
sustained in 1986 and not due to his military service.  

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that his left knee 
disability is related to service.  The Board finds the 
Veteran's contentions that he had left knee flare ups 
following service to be credible.  However, as a lay person, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis or etiology of his claimed disability and his views 
are of no probative value.  And, even if his opinion, 
including his reported continuity of symptomology, was 
entitled to be accorded significant probative value, it is 
far outweighed by the opinions provided by the May 2000 
private physician noting that his left knee disability is 
directly related to an industrial injury; the January 2006 
private physician who discussed the medical evidence of 
record and opined that the Veteran's left knee disability is 
related to the work injury in November 1998; and the May 2009 
VA examiner who discussed the medical evidence of record and 
opined that the Veteran's left knee disability is related to 
his on-the-job injury he sustained in 1986 and not due to his 
military service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Competent medical experts makes these 
opinions and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the claim for a 
left knee disability; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Entitlement to service connection for a left knee disability 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


